Blandford, Justice.
The plaintiff in error brought her action against defendant to recover damages for the homicide of her husband; the jury found a verdict for the plaintiff; the defendant moved the court for a new trial on several grounds; the court granted the new trial on the grounds* generally, but the judge who heard the same gave his reasons at length for granting the new trial.
*224The reasons of the judge for his action in granting the new trial cannot be reviewed by this court. The judgment of the court granting the new trial can alone be reviewed here, and as this is the first grant of a new trial in this case, it falls within the oft-repeated rulings of this court, that the first grant of a new trial will not be interfered with unless the discretion of the court below has been abused, and this is all Ave decide; nothing else is res adjudícala. We do not consider the reasons which the judge gave for granting the neAV trial, and they are not affirmed, and we express no opinion as to the evidence, as the case will have to undergo another trial.
The question of the defendant’s negligence, or whether the plaintiff’s husband could have avoided the consequences of defendant’s negligence to himself by the use of ordinary diligence, or Iioav far plaintiff’s husband contributed to the injury by his own neglect, are questions alone for the jury, under the evidence. The laAv upon these subjects is fully settled in the case of the Georgia Railroad vs. Neely, 56 Ga., 540, and the decision there rendered we approve, and declare to be the law of this state.
Judgment affirmed.’